 
MUTUAL RELEASE AGREEMENT


This MUTUAL RELEASE AGREEMENT (the “Agreement”), dated as of September 23, 2011,
is by and among Sagebrush Gold, Ltd., a Nevada corporation (the “Company”),
Continental Resources Group, Inc. (f/k/a American Energy Fields, Inc.) (“CRG”),
and each of the Persons (as defined below) set forth on the Schedule of
Claimants attached hereto (each a “Claimant” and collectively the “Claimants”).
 
RECITALS
 
A.           On February 28, 2011, each of the Claimants entered into a
Subscription Agreement with CRG (each a “Subscription Agreement” and
collectively, the “Subscription Agreements”), pursuant to which each such
Claimant purchased from CRG (i) shares of common stock, par value $0.0001 per
share, of CRG (the “CRG Common Stock”) and (ii) a warrant to purchase CRG Common
Stock (each a “Warrant” and collectively, the “Warrants”).
 
B           In July 2011, CRG sold substantially all of its assets to the
Company and one of its Subsidiaries (as defined below), and the Company assumed
the Warrants in connection with the consummation of such asset sale transaction
(such asset sale transaction is referred to herein as the “Asset Sale”).


C.           Following the consummation of the Asset Sale, each Claimant
exercised its right under Section 5(f) of its Warrant to require that its
Warrant be purchased for the Black Scholes Value (as defined in the applicable
Warrant) thereof.
 
D.           One of the Claimants brought an action in the United States
District Court for the Southern District of New York (the “Court”), entitled AQR
Opportunistic Premium Offshore Fund, LP v. Sagebrush Gold, Ltd., docket number
11 Civ. 5933, (the “Action”), alleging that the Company breached certain of its
obligations under Section 5(f) of such Claimant’s Warrant.


E.           Each of the Claimants also believes that, in addition to the Claims
(as defined below) in the Action, that it has various other Claims against the
Company and CRG arising out of other breaches of various provisions of the
Warrants and its respective other Deal Documents (as defined in the applicable
Subscription Agreement) in connection with the Asset Sale. The Company and CRG
each deny all of the foregoing allegations.


F.           The Company, CRG and each of the Claimants desire to settle all
disputes and claims between them in accordance with the terms of this Agreement.
 
AGREEMENTS
 
NOW THEREFORE, in consideration of the foregoing and the mutual releases and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Claimant, the
Company and CRG hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Company Release. The Company, on its own behalf and on behalf of
its Subsidiaries and its and their respective officers and directors (the
Company and all of the foregoing Persons referred to above in this Section 1 are
referred to herein as “Company Releasors”), hereby irrevocably, fully and
unconditionally releases and forever discharges (x) each of the Claimants and
(y) each of the present and former directors, officers, shareholders, members,
managers, investment managers, investment advisers, partners, employees, agents,
advisors and representatives of each Claimant (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls any
Claimant within the meaning of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and each of the
present and former directors, officers, shareholders, members, managers,
investment managers, investment advisers, partners, employees, agents, advisors
and representatives (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding the lack of such title or any
other title) of such controlling Persons and each of their direct and indirect
related Persons (each Claimant and all such other Persons referred to above in
clause (y) in this Section 1 are referred to herein collectively as the
“Claimant Releasees”) from all claims, actions, obligations, causes of action,
suits, losses, omissions, damages, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), expenses and
liabilities, of every name and nature, whether known or unknown, absolute or
contingent, suspected or unsuspected, matured or unmatured, both at law and in
equity, (collectively, the “Claims”) which any Company Releasor may now own,
hold, have or claim to have against any of the Claimant Releasees for, upon, or
by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company, CRG or any of their respective Subsidiaries
(collectively, the “Company Claims”). The Company, on behalf of itself and its
successors, assigns and other legal representatives and all of the other Company
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to any of the Company
Releasors or the matters released by the Company Releasors in this Agreement not
to) sue any of the Claimant Releasees on the basis of or related to or in
connection with any Company Claim herein released and discharged, as provided in
this paragraph. Notwithstanding the foregoing, nothing contained in this
paragraph shall release or relieve any obligations of any Claimant under this
Agreement. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
2.           CRG Release. CRG, on its own behalf and on behalf of its
Subsidiaries and its and their respective officers and directors (CRG and all of
the foregoing Persons referred to above in this Section 2 are referred to herein
as “CRG Releasors”), hereby irrevocably, fully and unconditionally releases and
forever discharges each of the Claimant Releasees from all Claims which any CRG
Releasor may now own, hold, have or claim to have against any of the Claimant
Releasees for, upon, or by reason of any nature, cause, action or inaction or
thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement relating to CRG, the Company or any of their respective
Subsidiaries (collectively, the “CRG Claims”). CRG, on behalf of itself and its
successors, assigns and other legal representatives and all of the other CRG
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to any of the CRG Releasors
or the matters released by the CRG Releasors in this Agreement not to) sue any
of the Claimant Releasees on the basis of or related to or in connection with
any CRG Claim herein released and discharged, as provided in this paragraph.
Notwithstanding the foregoing, nothing contained in this paragraph shall release
or relieve any obligations of any Claimant under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Claimant’s Release. Each Claimant, on its own behalf and on behalf
of its officers and directors (or managers (as applicable), (such Claimant and
all of the foregoing Persons referred to above in this Section 3 are referred to
herein as “Claimant Releasors”), hereby irrevocably, fully and unconditionally
releases and forever discharges (x) the Company, CRG and each of their
respective Subsidiaries and (y) each of the present and former officers,
directors, employees, agents, advisors and representatives of the Company, CRG
and each of their respective Subsidiaries (the Company, CRG, each of their
respective Subsidiaries and all such other Persons referred to above in clause
(y) in this Section 3 are referred to herein collectively as the “Releasees”)
from all Claims which such Claimant’s Claimant Releasors may now own, hold, have
or claim to have against any of the Releasees for, upon, or by reason of any
nature, cause, action or inaction or thing whatsoever which arises from the
beginning of the world to the date and time of this Agreement relating to the
Company, CRG or any of their respective Subsidiaries (collectively, the
“Claimant Claims”). Each Claimant on behalf of itself and its successors,
assigns and other legal representatives and such Claimant’s other Claimant
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to such Claimant’s Claimant
Releasors or the matters released by such Claimant in this Agreement not to) sue
any of the Releasees on the basis of or related to or in connection with any of
such Claimant’s Claimant Claims herein released and discharged, as provided in
this paragraph. Notwithstanding the foregoing, (i) nothing contained in this
paragraph shall release or relieve any obligations of the Company or CRG under
this Agreement and (ii) for clarification purposes, Warrant Claims (as defined
in the Transfer Agreement (as defined below)) do not constitute Claimant Claims.
 
4.           Company Representations and Warranties. The Company represents and
warrants to each Claimant that:
 
(a)           Organization. The Company is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is formed,
and has the requisite power and authority to own its properties and to carry on
its business as now being conducted and as presently proposed to be conducted.
Each Subsidiary is duly organized and validly existing and in good standing
under the laws of the jurisdiction in which it is formed, and has the requisite
power and authority to own its properties and to carry on its business as now
being conducted and as presently proposed to be conducted. “Subsidiaries” means,
with respect to a Person, any Person in which such Person, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest or (II) controls or operates any part of the business,
operations or administration, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement. The execution and delivery of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby have
been duly authorized by the Company’s board of directors, and no further filing,
consent or authorization is required by the Company, its Subsidiaries, their
respective boards of directors or their stockholders or other governing body.
This Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.
 
(c)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the articles of
incorporation of the Company (including, without limitation, any certificate of
designation contained therein) or other organizational documents of the Company
or any of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries or bylaws of the Company or any of its Subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) above, to the extent such violations that could not
reasonably be expected to have a Company Material Adverse Effect. “Company
Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries, either individually or taken as a whole, (ii) the transactions
contemplated hereby or (iii) the authority or ability of the Company to perform
any of its obligations under this Agreement.
 
(d)           Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement, in each case, in accordance with the
terms hereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain at or prior to the consummation of the
transactions contemplated by this Agreement have been obtained or effected on or
prior to the consummation of the transactions contemplated by this Agreement,
and the Company is not aware of any facts or circumstances which might prevent
the Company from obtaining or effecting any of the registration, application or
filings contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any Claimant or any of its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that each Claimant will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
(f)           Acknowledgment. The Company expressly acknowledges and understands
that (i) prior to the execution of this Agreement, each Claimant sold all of its
shares of CRG Common Stock and its Warrant to Michael Brauser pursuant to an
agreement that was received and reviewed by the Company prior to the execution
thereof (such sale is referred to herein as the “Transfer” and such agreement is
referred to herein is the “Transfer Agreement”), (ii) without implication that
the consent of the Company or CRG is required for the Transfer, both CRG and the
Company consented to the Transfer and all the terms and conditions of the
Transfer Agreement and will not raise any objection to the Transfer or any of
the terms or conditions of the Transfer Agreement, (iii) each Claimant assigned
and transferred to Michael Brauser all of such Claimant’s interest in such
Claimant’s Warrant Claims, (iv) Warrant Claims do not constitute Claimant Claims
and (v) notwithstanding the Transfer and without implication that the contrary
would otherwise be true, each Claimant has bona fide Claimant Claims.
 
(g)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by any Company Releasor of
all or any portion of any Company Claim or other matter or any interest which
has been released by any Company Releasor by any provision of this Agreement.
The Company is the sole owner and real party-in-interest regarding all Company
Claims and other matters released by the Company Releasors pursuant to this
Agreement.
 
5.           CRG Representations and Warranties. CRG represents and warrants to
each Claimant that:
 
(a)           Organization. CRG is duly organized and validly existing and in
good standing under the laws of the jurisdiction in which it is formed, and has
the requisite power and authority to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted. Each
Subsidiary is duly organized and validly existing and in good standing under the
laws of the jurisdiction in which it is formed, and has the requisite power and
authority to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted.
 
(b)           Authorization; Enforcement; Validity. CRG  has the requisite power
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by CRG and the consummation by CRG
of the transactions contemplated hereby have been duly authorized by CRG’s board
of directors, and no further filing, consent or authorization is required by
CRG, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been duly executed and
delivered by CRG, and constitutes the legal, valid and binding obligations of
CRG, enforceable against CRG in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance of this
Agreement by CRG and the consummation by CRG of the transactions contemplated
hereby will not (i) result in a violation of the articles of incorporation
(including, without limitation, any certificate of designation contained
therein) or other organizational documents of CRG or any of its Subsidiaries,
any capital stock of CRG or any of its Subsidiaries or bylaws of CRG or any of
its Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which CRG or any of its Subsidiaries
is a party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to CRG or any of its Subsidiaries or by which any
property or asset of CRG or any of its Subsidiaries is bound or affected except,
in the case of clause (ii) above, to the extent such violations that could not
reasonably be expected to have a CRG Material Adverse Effect. “CRG Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of CRG or any of its
Subsidiaries, either individually or taken as a whole, (ii) the transactions
contemplated hereby or (iii) the authority or ability of CRG to perform any of
its obligations under this Agreement.
 
(d)           Consents. CRG is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement, in each case, in accordance with the
terms hereof. All consents, authorizations, orders, filings and registrations
which CRG is required to obtain at or prior to the consummation of the
transactions contemplated by this Agreement have been obtained or effected on or
prior to the consummation of the transactions contemplated by this Agreement,
and CRG is not aware of any facts or circumstances which might prevent CRG from
obtaining or effecting any of the registration, application or filings
contemplated by this Agreement.
 
(e)           Disclosure. CRG confirms that neither it nor any other Person
acting on its behalf has provided any Claimant or any of its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning CRG or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement. CRG understands and confirms that each Claimant will rely on the
foregoing representations in effecting transactions in securities of CRG.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Acknowledgment. CRG expressly acknowledges and understands that
(i) prior to the execution of this Agreement, each Claimant sold all of its
shares of CRG Common Stock and its Warrant to Michael Brauser pursuant to the
Transfer Agreement, which was received and reviewed by CRG prior to the
execution thereof, (ii) without implication that the consent of the Company or
CRG is required for the Transfer, both CRG and the Company consented to the
Transfer and all the terms and conditions of the Transfer Agreement and will not
raise any objection to the Transfer or any of the terms or conditions of the
Transfer Agreement, (iii) each Claimant assigned and transferred to Michael
Brauser all of such Claimant’s interest in such Claimant’s Warrant Claims, (iv)
Warrant Claims do not constitute Claimant Claims and (v) notwithstanding the
Transfer and without implication that the contrary would otherwise be true, each
Claimant has bona fide Claimant Claims.
 
(g)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by any CRG Releasor of all or
any portion of any CRG Claim or other matter or any interest which has been
released by any CRG Releasor by any provision of this Agreement. CRG is the sole
owner and real party-in-interest regarding all CRG Claims and other matters
released by the CRG Releasors pursuant to this Agreement.
 
6.           Claimant Representations and Warranties. Each Claimant represents
and warrants to the Company and CRG with respect to itself only that:
 
(a)           Organization. Such Claimant is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Claimant and constitutes
the legal, valid and binding obligations of such Claimant enforceable against
such Claimant in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           No Conflicts. The execution, delivery and performance by such
Claimant of this Agreement and the consummation by such Claimant of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Claimant, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Claimant is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Claimant, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Claimant to perform its obligations
hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by such Claimant of all or
any portion of any of such Claimant’s Claimant Claims or other matter or any
interest which has been released by such Claimant by any provision of this
Agreement. Such Claimant is the sole owner and real party-in-interest regarding
such Claimant’s Claimant Claims and other matters released by such Claimant
pursuant to this Agreement.
 
7.           Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties solely as to the settlement and compromise of
all Company Claims, CRG Claims and Claimant Claims between the parties and
supersedes and replaces all prior settlement negotiations and proposed
agreements, written or oral, between the parties solely with respect to the
subject matter contained in this Agreement. Except as expressly set forth
herein, neither the Company, CRG nor any Claimant makes any representation,
warranty, covenant or undertaking, express or implied, with respect to the
matters contained herein or therein. The parties hereto acknowledge that no
other party, or agent, representative or attorney of any other party, has made
any promise, representation, or warranty whatsoever, express or implied, not
contained in this Agreement concerning the subject matter hereof, to induce this
Agreement or otherwise, and the parties acknowledge that they have not executed
this Agreement in reliance upon such promise, representation, or warranty not
expressly contained herein. No party hereto has granted any waiver or release
except as, and to the extent, expressly set forth in this Agreement. For
clarification purposes, the Recitals are part of this Agreement.
 
8.           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude any Claimant from bringing suit or taking other
legal action against the Company or CRG in any other jurisdiction to collect on
the Company’s or CRG’s obligations to such Claimant or to enforce a judgment or
other court ruling in favor of such Claimant. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
8

--------------------------------------------------------------------------------

 
 
9.           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not immediately receive an
automatically generated message from the recipient’s e-mail server that such
e-mail could not be delivered to such recipient) and (iv) if sent by overnight
courier service, one (1) Business Day (as defined below) after deposit with an
overnight courier service with next day delivery specified, in each case,
properly addressed to the party to receive the same. The addresses, facsimile
numbers and e-mail addresses for such communications shall be:
 
If to the Company:
 
Sagebrush Gold, Ltd.
1640 Terrace Way
Walnut Creek, California 94597
Telephone: (925) 930-6338
Facsimile: (925) 938-0406
E-mail address: usendme1@pacbell.net
Attention: Chief Executive Officer


If to CRG:
 
3266 W. Galveston Drive #101
Apache Junction, AZ 85120
Telephone: (480) 288-6530
Facsimile: (480) 288-6532
E-mail address: jbleak@americanenergyfields.com
Attention: Joshua Bleak, President


With a copy (for informational purposes only) to:
 
Sichenzia Ross Friedman & Ference, LLP
61 Broadway, Suite 3200
New York, New York 10006
Telephone: (212) 930-9700
Facsimile: (212) 930-9725
E-mail address:
hkesner@srff.com                                                                
Attention:  Harvey Kesner, Esq.
 
If to a Claimant, to its address, facsimile number or e-mail address set forth
on the Schedule of Claimants attached hereto,
 
 
9

--------------------------------------------------------------------------------

 
 
With a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Telephone:  (312) 456-8400
Facsimile:  (312) 456-8435

 
E-mail address:
liebermanp@gtlaw.com
mazurt@gtlaw.com

 
Attention: 
Peter H. Lieberman, Esq.
Todd A. Mazur, Esq.

 
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
10.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
11.           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
12.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
10

--------------------------------------------------------------------------------

 
 
13.           Disclosure of Transactions and Other Material Information. Each of
the Company and CRG shall, on or before 8:30 a.m., New York time, on the third
(3rd) Business Day after the date of this Agreement, file a Current Report on
Form 8-K describing all the material terms of this Agreement in the form
required by the 1934 Act and attaching this Agreement (including all
attachments, the “8-K Filings”). From and after the filing of the 8-K Filings,
the Company and CRG shall have disclosed all material, non-public information
(if any) delivered to any of the Claimants by the Company, CRG or any of their
respective Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by this
Agreement. Neither the Company nor CRG shall, and the Company and CRG shall
cause each of their respective Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide any Claimant with any
material, non-public information regarding the Company, CRG or any of their
respective Subsidiaries from and after the filing of the 8-K Filings without the
express prior written consent of such Claimant. In the event of a breach of any
of the foregoing covenants by the Company, CRG or any of their respective
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of the
applicable Claimant), in addition to any other remedy provided herein, such
Claimant shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company, CRG or any of their
respective Subsidiaries, or any of its or their respective officers, directors,
employees or agents. No Claimant shall have any liability to the Company, CRG
any of their respective Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents, for any such disclosure.
Subject to the foregoing, neither the Company, CRG, any of their respective
Subsidiaries nor any Claimant shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company and CRG shall be entitled, without the prior approval of
any Claimant, to issue any press release or make other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filings
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Claimant shall be
consulted by the Company or CRG (as applicable) in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of each Claimant, neither the Company nor CRG shall (and
the Company and CRG shall cause each of their respective Subsidiaries and
affiliates to not) disclose the name of any Claimant in any filing (other than
the 8-K Filings), announcement, release or otherwise. Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, each of the Company and CRG expressly
acknowledges and agrees that no Claimant shall have (unless expressly agreed to
by such Claimant after the date hereof in a written definitive and binding
agreement executed by the Company and such Claimant), any duty of
confidentiality with respect to, or a duty not to trade on the basis of, any
information regarding the Company, CRG or any of their respective Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
14.           Successors and Assigns; No Third Party Beneficiaries; Amendments
and Waivers. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties hereto. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Releasees and the Claimant Releasees. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the parties hereto. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
15.           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
16.           Expenses. Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.
 
17.           Indemnification. In consideration of each Claimant’s execution and
delivery of this Agreement, each of the Company and CRG shall defend, protect,
indemnify and hold harmless each Claimant Releasee from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (regardless of
whether any such Claimant Releasee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by any
Claimant Releasee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company or CRG in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Company or CRG contained in this Agreement or (c) any cause of
action, suit, proceeding or claim brought or made against such Claimant Releasee
by a third party (including for these purposes a derivative action brought on
behalf of the Company, CRG or any of their respective Subsidiaries) or which
otherwise involves such Claimant Releasee that arises out of, relates to or
results from (i) the execution, delivery, performance or enforcement of this
Agreement, any of the Deal Documents (as defined in the Subscription Agreements)
or any other agreement entered into with, or any instrument received from, the
Company or CRG, (ii) any disclosure properly made by any Claimant pursuant to
Section 13 or (iii) the status of such Claimant Releasee either as a holder of
any CRG Common Stock or any warrant issued by the Company or CRG (including,
without limitation, the Warrants) or as a party to this Agreement, any of the
Deal Documents or any other agreement entered into with, or any instrument
received from, the Company or CRG (regardless of any termination thereof)
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief). To the extent
that the foregoing undertaking by the Company and CRG may be unenforceable for
any reason, the Company and CRG shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
12

--------------------------------------------------------------------------------

 
 
18.           Survival. The representations, warranties, agreements and
covenants shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
19.           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
20.           Remedies. Each Claimant shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Claimant has been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, each of the Company and CRG recognize,
acknowledge and agree that in the event that the Company or CRG fails to
perform, observe, or discharge any or all of the Company’s or CRG’s obligations
under this Agreement, irreparable harm to a Claimant will result therefrom.
Accordingly, each of the Company and CRG acknowledge that the remedy at law for
a breach of any of its obligations under this Agreement will be inadequate and
agrees that each Claimant shall be entitled, in addition to all other available
remedies, to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of showing economic loss and without posting
a bond or any other security.
 
21.           Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever any Claimant exercises a right, election, demand or option under this
Agreement and the Company or CRG does not timely perform its related obligations
within the periods therein provided, then such Claimant may rescind or withdraw,
in its sole discretion from time to time upon written notice to the Company or
CRG (as the case may be), any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
22.           Stipulation of Dismissal. Simultaneously with the execution of
this Agreement, the Claimant who is named as plaintiff in the Action shall cause
to be delivered to counsel to the Company a Stipulation of Dismissal, in the
form attached hereto as Exhibit A, executed by Greenberg Traurig, LLP. “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.
 
23.           Non-Disparagement. The Company shall not (and the Company shall
cause each of the other Company Releasors to not) disparage (or induce or
encourage other Persons to disparage) any Claimant Releasee. CRG shall not (and
CRG shall cause each of the other CRG Releasors to not) disparage (or induce or
encourage other Persons to disparage) any Claimant Releasee. Each Claimant shall
not (and each Claimant shall cause all of such Claimant’s other Claimant
Releasors not to) disparage (or induce or encourage other Persons to disparage)
any of the Releasees.
 
 
13

--------------------------------------------------------------------------------

 
 
24.           No Admission of Liability.  This Agreement constitutes a
compromise of disputed Claims, and neither the making of this Agreement, nor the
performance of any of the obligations under this Agreement, shall constitute any
admission of any wrongdoing, any violation of any law or statute of the United
States or any state located in the United States or that any party hereto has
any liability to any other party hereto with respect to any of the Claims
released in this Agreement.
 
[signature pages follow]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.



 
SAGEBRUSH GOLD, LTD.
         
 
By:
/s/ David Rector     Its: President           

 



 
CONTINENTAL RESOURCES GROUP, INC.
         
 
By:
/s/ Josh Bleak     Its: President          

 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
AQR OPPORTUNISTIC PREMIUM OFFSHORE FUND, L.P.
         
 
By:
/s/ Bradley D. Asness     Its: Principal & Chief Legal Officer       AQR Capital
Management, LLC  

 
 

 
CNH DIVERSIFIED OPPORTUNITIES MASTER ACCOUNT, L.P.
         
 
By:
/s/ Bradley D. Asness     Its: Principal & Chief Legal Officer       CNH
Partners, LLC  





  AQR FUNDS--AQR DIVERSIFIED ARBITRAGE FUND          
 
By:
/s/ Bradley D. Asness     Its: Principal & Chief Legal Officer       AQR Funds  


 

 
ADVANCED SERIES TRUST, acting solely on behalf of AST Academic Strategies Asset
Allocation Portfolio
         
 
By:
/s/ Bradley D. Asness     Its: Principal & Chief Legal Officer       AQR Capital
Management, LLC  